Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered January 24, 2006, which denied plaintiffs motion for a default judgment, unanimously affirmed, without costs.
The Supreme Court properly denied plaintiffs motion for a default judgment because, inter alia, plaintiff did not show that defendant’s relatively short delay in serving its answer prejudiced him. Moreover, the delay was, at least in part, attributable to the fact that the named defendant is nonexistent, thus creating uncertainty about the identity of the actual entity intended to be sued (CPLR 3012 [d]; see DeMarco v Wyndham Intl., 299 AD2d 209 [2002]; Higgins v Bellet Constr. Co., 287 AD2d 377 [2001]). Concur—Saxe, J.P., Marlow, Nardelli, Catterson and McGuire, JJ.